RUSS AUGUST & KABAT
       Case 2:20-cv-08627-SVW-E Document 25 Filed 01/15/21 Page 1 of 1 Page ID #:130
Nathan D. Meyer, State Bar No. 239850
nmeyer@raklaw.com
12424 Wilshire Boulevard, 12th Floor
Los Angeles, California 90025
T (310) 826-7474
F (310) 826-6991



                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
JETSEN HUASHI MEDIA US CO.,                                                    CASE NUMBER
LTD, a California corporation,                                                                      2:20-cv-08627-SVW-E
                                                                Plaintiff(s)
                                       v.
                                                                                       ORDER ON APPLICATION OF NON-
DAMAI ENTERTAINMENT, LLC, et al.
                                                                                     RESIDENT ATTORNEY TO APPEAR IN A
                                                            Defendant(s).                SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Whitman, Robert A.                                 of KING & WOOD MALLESONS LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                         500 Fifth Avenue, 50th Floor
212-319-7455                             917-591-8167                             New York, NY 10110
Telephone Number                         Fax Number
robert.whitman@us.kwm.com
                              E-Mail Address                                      Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
 Damai Entertainment, LLC and Dr. Peng Holding Inc.



Name(s) of Party(ies) Represented                                              Plaintiff(s)    Defendant(s)       Other:
and designating as Local Counsel
 Meyer, Nathan D.                                                              of RUSS AUGUST & KABAT
Designee’s Name (Last Name, First Name & Middle Initial)                          12424 Wilshire Boulevard, 12th Floor
     239850             310-826-7474         310-826-6991                         Los Angeles, California 90025
Designee’s Cal. Bar No.         Telephone Number           Fax Number
nmeyer@raklaw.com
                                E-Mail Address                                    Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated          January 15, 2021
                                                                                       STEPHEN V. WILSON, U.S. District Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
